In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 12-106V
                                     Filed: December 12, 2014
                                         Not for Publication


*************************************
LUIS CORONA,                                 *
                                             *
              Petitioner,                    *   Damages decision based on stipulation;
                                             *   Hepatitis A and B vaccine; Guillain-Barré
 v.                                          *   Syndrome (GBS)
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
                                             *
*************************************
Anne C. Toale, Sarasota, FL, for petitioner.
Melonie J. McCall, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On December 12, 2014, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that he suffered
Guillain-Barré Syndrome (“GBS”) that was caused by his April 18, 2010 receipt of Twinrix
(Hepatitis A and B) vaccine. Petitioner further alleges that he suffered the residual effects of this
injury for more than six months. Respondent denies that the Hepatitis A and B vaccine caused
petitioner to suffer from GBS or any other injury and denies that his current disabilities are
sequelae of a vaccine-related injury. Nonetheless, the parties agreed to resolve this matter

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $1,262,394.45, representing $246,600.13 for first-year life care plan
       expenses, $5,694.32 for past unreimbursable expenses, $235,000.00 for past and future
       pain and suffering, and $775,100.00 for past and future lost wages. The award shall be in
       the form of a check for $1,262,394.45 payable to petitioner;

    b. a lump sum of $644,239.12, representing reimbursement of a State of Connecticut
       Medicaid lien. The award shall be in the form of a check for $644,239.12 made payable
       jointly to petitioner and

                        Department of Administrative Services
                        State of Connecticut
                        165 Capitol Avenue
                        Hartford, CT 06106-1658.

        Petitioner agrees to endorse this check to the Department of Administrative Services, State
        of Connecticut; and

    c. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation. The award shall be paid to the life insurance company from which
       the annuity will be purchased.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: December 12, 2014                                                           s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2